THIRTEENTH AMENDMENT TO FORBEARANCE AGREEMENT
AND ELEVENTH AMENDMENT TO POST-CONFIRMATION
LOAN AND SECURITY AGREEMENT



            THIS THIRTEENTH AMENDMENT TO FORBEARANCE AGREEMENT AND ELEVENTH
AMENDMENT TO POST-CONFIRMATION LOAN AND SECURITY AGREEMENT

(the "Agreement") is effective as of this 27th day of June, 2001, among THE CIT
GROUP/BUSINESS CREDIT, INC., a New York corporation in its capacity as Agent and
Lender ("Agent"), each of the financial institutions party to the Loan Agreement
(each is referred to herein as a "Lender" and collectively as the "Lenders"),
TRISM, INC., a Delaware corporation ("Trism"), TRISM SECURED TRANSPORTATION,
INC., a Delaware corporation ("Trism Secured"), TRI-STATE MOTOR TRANSIT CO., a
Delaware corporation ("TSMT"), DIABLO SYSTEMS INCORPORATED D/B/A DIABLO
TRANSPORTATION, INC., a California corporation ("Diablo"), TRISM EASTERN, INC.
D/B/A C.I. WHITTEN TRANSFER, a Delaware corporation ("CI Whitten"), TRISM HEAVY
HAUL, INC., a Delaware corporation ("Heavy Haul"), TRISM SPECIALIZED CARRIERS,
INC., a Georgia corporation ("Specialized"), TRISM SPECIAL SERVICES, INC., a
Georgia corporation ("Special Services"), TRISM LOGISTICS, INC., a Delaware
corporation ("Logistics"), TRISM EQUIPMENT, INC., a Delaware corporation ("TEI")
(each of Trism, Trism Secured, TSMT, Diablo, CI Whitten, Heavy Haul,
Specialized, Special Services, Logistics and TEI is herein referred to
individually as a "Borrower" and collectively as the "Borrowers"), AERO BODY AND
TRUCK EQUIPMENT, INC., a Delaware corporation ("Aero Body"), E.L. POWELL & SONS
TRUCKING CO., INC., an Oklahoma corporation ("EL Powell"), TRISM TRANSPORT,
INC., a Delaware corporation ("Transport"), and TRISM TRANSPORT SERVICES, INC.
("Transport Services") (each of Aero Body, EL Powell, Transport and Transport
Services is individually referred to herein as a "Guarantor" and collectively as
the "Guarantors").



W

I T N E S S E T H:



   

         WHEREAS, Borrowers, Agent and Lenders are party to that certain
Post-Confirmation Loan and Security Agreement, dated February 9, 2000 (as the
same has been amended from time to time, the "Loan Agreement");



            WHEREAS

, Borrowers, Agent and Lenders desire to amend the Loan Agreement as set forth
herein; and



            WHEREAS

, Borrowers, Guarantors, Agent and Lenders are party to that certain Forbearance
Agreement, dated as of November 8, 2000 (as the same has been amended from time
to time, the "Forbearance Agreement;" all capitalized terms used herein and not
otherwise expressly defined herein shall have the respective meanings given to
such terms in the Forbearance Agreement); and



            WHEREAS

, Agent, Lenders, Borrowers and Guarantors desire to amend the Forbearance
Agreement as set forth herein.



 

--------------------------------------------------------------------------------

 

            NOW, THEREFORE

, in consideration of the foregoing premises, and other good and valuable
consideration, the receipt and legal sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:





    1.    Amendments to Loan Agreement and Forbearance Agreement.

    

 A. Amendments to Loan Agreement. Section 1.1 of Article 1 of the Loan Agreement
    is hereby amended by deleting therefrom the definition of "Initial
    Anniversary Date" in its entirety and inserting the following in lieu
    thereof:

    "Initial Anniversary Date" shall mean July 6, 2001.

    

 B. Amendments to Forbearance Agreement. Paragraph 2 of the Forbearance
    Agreement is hereby amended by deleting therefrom the reference to the date
    "June 27, 2001" and inserting in lieu thereof the date "July 6, 2001."



    2.    Representations, Warranties, Covenants and Acknowledgments. To induce
Agent and Lenders to enter into this Agreement:

    

 A. Each Borrower and Guarantor does hereby represent and warrant that (i) as of
    the date hereof, all of the representations and warranties made or deemed to
    be made under the Forbearance Agreement and the other Loan Documents are
    true and correct, (ii) as of the date hereof, after giving effect to the
    terms hereof, there exists no (A) default or breach of the Forbearance
    Agreement or (B) Default or Event of Default under the Loan Agreement or any
    of the Loan Documents, other than any Default or Event of Default which may
    arise from the failure of Borrowers to pay, during the Forbearance Period,
    certain interest payments with respect to the Senior Notes (as defined
    below), (iii) such Borrower and Guarantor has the power and is duly
    authorized to enter into, deliver and perform this Agreement, and (iv) this
    Agreement and each of the Forbearance Agreement and the other Loan Documents
    is the legal, valid and binding obligation of the such Borrower and
    Guarantor enforceable against it in accordance with its terms; and

    

 B. Each Borrower and Guarantor does hereby reaffirm each of the agreements,
    covenants, and undertakings set forth in the Forbearance Agreement and each
    and every other Loan Document executed in connection therewith or pursuant
    thereto as if such Borrower or Guarantor were making said agreements,
    covenants and undertakings on the date hereof; and

    

 C. Each Borrower and Guarantor does hereby acknowledge and agree that no right
    of offset, defense, counterclaim, claim, causes of action or objection in
    favor of any Borrower or Guarantor against Agent or any Lender exists
    arising out of or with respect to (i) the Secured Obligations, this
    Agreement, the Forbearance Agreement, the Loan Agreement or any of the other
    Loan Documents, (ii) any other documents now or heretofore evidencing,
    securing or in any way relating to the foregoing or (iii) the administration
    or funding of the Revolving Credit Loans; and

     

--------------------------------------------------------------------------------

 

     

 D. Each Borrower and Guarantor does hereby acknowledge and agree that any and
    all references to the Loan Agreement herein or in the Forbearance Agreement
    shall mean and refer to the Loan Agreement, as amended by (i) that certain
    First Amendment to Post-Confirmation Loan and Security Agreement, dated
    August 31, 2000, (ii) that certain Second Amendment to Post-Confirmation
    Loan and Security Agreement, dated January 26, 2001, (iii) that certain
    Third Amendment to Post-Confirmation Loan and Security Agreement, dated
    February 28, 2001, (iv) that certain Fourth Amendment to Post-Confirmation
    Loan and Security Agreement, dated March 30, 2001, (v) that certain Fifth
    Amendment to Post-Confirmation Loan and Security Agreement, dated April 13,
    2001, (vi) that certain Sixth Amendment to Post-Confirmation Loan and
    Security Agreement, dated April 27, 2001, (vii) that certain Seventh
    Amendment to Post-Confirmation Loan and Security Agreement, dated May 18,
    2001, (viii) that certain Eighth Amendment to Post-Confirmation Loan and
    Security Agreement, dated June 4, 2001, (ix) that certain Ninth Amendment to
    Post-Confirmation Loan and Security Agreement, dated June 8, 2001, (x) that
    certain Tenth Amendment to Post-Confirmation Loan and Security Agreement,
    dated June 15, 2001, and (xi) that certain Eleventh Amendment to
    Post-Confirmation Loan and Security Agreement, as contained herein.

    

    3.    Releases; Indemnities.

    

 A. In further consideration of Agent's and each Lender's execution of this
    Agreement, each Borrower and each Guarantor, individually and on behalf of
    its successors (including, without limitation, any trustees acting on behalf
    of such Borrower or Guarantor and any debtor-in-possession with respect to
    such Borrower or Guarantor), assigns, subsidiaries and Affiliates, hereby
    forever releases Agent and each Lender and their respective successors,
    assigns, parents, subsidiaries, Affiliates, officers, employees, directors,
    agents and attorneys (collectively, the "Releasees") from any and all debts,
    claims, demands, liabilities, responsibilities, disputes, causes, damages,
    actions and causes of actions (whether at law or in equity) and obligations
    of every nature whatsoever, whether liquidated or unliquidated, whether
    known or unknown, matured or unmatured, fixed or contingent (collectively,
    "Claims") that such Borrower or Guarantor may have against the Releasees
    which arise from or relate to any actions which the Releasees may have taken
    or omitted to take in connection with the Forbearance Agreement or other
    Loan Documents prior to the date this Agreement was executed including
    without limitation with respect to the Secured Obligations, any Collateral,
    the Loan Agreement, the Forbearance Agreement, any other Loan Document and
    any third parties liable in whole or in part for the Secured Obligations.
    This provision shall survive and continue in full force and effect whether
    or not such Borrower or Guarantor shall satisfy all other provisions of this
    Agreement, the Forbearance Agreement, the Loan Documents or the Loan
    Agreement including payment in full of all Secured Obligations.

    

 B. Each Borrower hereby agrees that its obligation to indemnify and hold the
    Releasees harmless as set forth in Section 3(a) above shall include an
    obligation to indemnify and hold the Releasees harmless with respect to any
    and all liabilities, obligations, losses, penalties, actions, judgments,
    suits, costs, expenses or disbursements of any kind or nature whatsoever
    incurred by the Releasees, or any of them, whether direct, indirect or
    consequential, as a result of or arising from or relating to any proceeding
    by, or on behalf of any Person, including, without limitation, officers,
    directors, agents, trustees, creditors, partners or shareholders of such
    Borrower or Guarantor any subsidiary or Affiliate of such Borrower, such
    Guarantor whether threatened or initiated, asserting any claim for legal or
    equitable remedy under any statutes, regulation or common law principle
    arising from or in connection with the negotiation, preparation, execution,
    delivery, performance, administration and enforcement of this Agreement or
    any other document executed in connection herewith. The foregoing indemnity
    shall survive the payment in full of the Secured Obligations and the
    termination of this Agreement, the Forbearance Agreement, the Loan Agreement
    and the other Loan Documents

    

--------------------------------------------------------------------------------

 



    4.    Conditions Precedent. The effectiveness of this Agreement is subject
to the following conditions precedent:

    

 A. Delivery of Documents. Borrowers and Guarantors shall have delivered to
    Agent, on behalf of Lenders, all in form and substance acceptable to Agent
    in its sole discretion, (i) executed counterpart originals of this
    Agreement, and (ii) such other documentation as Agent may reasonably require
    in connection herewith; and

    

 B. Accuracy of Representations and Warranties. All of the representations and
    warranties made or deemed to be made in this Agreement and under the
    Forbearance Agreement and the other Loan Documents shall be true and correct
    as of the date of this Agreement, except such representations and warranties
    which, by their terms, are applicable to a prior specific date or period;
    and

    

 C. Expenses. Borrowers and Guarantors shall have agreed to jointly and
    severally pay to Agent the costs and expenses referred to in Section 6
    hereof; and

    

 D. Fees. Borrowers and Guarantors shall have paid to Agent, for the ratable
    benefit of Lenders, an amendment and forbearance fee in an amount equal to
    $24,000, which fee shall be deemed fully earned as of the date hereof.

    

    5.    Effect of this Agreement; Relationship of Parties. As expressly
amended hereby, the Forbearance Agreement and the other Loan Documents shall be
and remain in full force and effect as originally written, and shall constitute
the legal, valid, binding and enforceable obligations of Borrowers and
Guarantors to Agent and Lenders. The relationship of Agent and Lenders, on the
one hand, and Borrowers and Guarantors, on the other hand, has been and shall
continue to be, at all times, that of creditor and debtor and not as joint
venturers or partners. Nothing contained in this Agreement, any instrument,
document or agreement delivered in connection herewith or in the Forbearance
Agreement, the Loan Agreement or any of the other Loan Documents shall be deemed
or construed to create a fiduciary relationship between or among the parties.



    6.    Expenses. Borrowers and Guarantors agree to jointly and severally pay
on demand all reasonable costs and expenses of Agent and Lenders in connection
with the preparation, execution, delivery and enforcement of this Agreement and
all other documents and any other transactions contemplated hereby, including,
without limitation, the reasonable fees and out-of-pocket expenses of legal
counsel to Agent and Lenders. Borrowers authorize Agent to charge the foregoing
expenses to the Borrowers' loan account by increasing the principal amount of
the Revolving Credit Loans by the amount of such expenses owed by Borrowers in
connection herewith.

 

--------------------------------------------------------------------------------

 

 

 

    7.    Miscellaneous. Borrowers and Guarantors agree to take such further
action as Agent or any Lender shall reasonably request in connection herewith to
evidence the amendments herein contained to the Forbearance Agreement. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be deemed to be an original and all of which counterparts, taken together,
shall constitute but one and the same instrument. This Agreement shall be
binding upon and inure to the benefit of the successors and permitted assigns of
the parties hereto. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Georgia. This Agreement embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof, except the agreements embodied in the Forbearance Agreement, the Loan
Agreement and the other Loan documents (as modified herein). Time is of the
essence of this Agreement and of the Forbearance Agreement and the Loan
Agreement.



[SIGNATURES APPEAR ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

 

        IN WITNESS WHEREOF

, Borrowers, Guarantors, Lenders and Agent have caused this Agreement to be duly
executed as of the date first above written.



 

 

BORROWERS:   

TRISM, INC.   

   

   

   

   

By:                                                                                

Name:   

 Ralph Nelson   

Title:   

 Senior Vice President and General Counsel   

      TRISM SECURED TRANSPORTATION, INC.   
By:                                                                               
Name:  Ralph Nelson Title: Senior Vice President and General Counsel      
TRI-STATE MOTOR TRANSIT CO.   
By:                                                                               
Name:  Ralph Nelson Title:  Senior Vice President and General Counsel   

 

--------------------------------------------------------------------------------

 

DIABLO SYSTEMS INCORPORATED, 
D/B/A DIABLO TRANSPORTATION, INC.

  



  



By:                                                                               

Name:   

 Ralph Nelson

Title:   

 Senior Vice President and General Counsel

     



TRISM EASTERN, INC., D/B/A C. I.

WHITTEN TRANSFER

  

By:                                                                               

Name:   

 Ralph Nelson

Title:   

 Senior Vice President and General Counsel

      TRISM HEAVY HAUL, INC.
By:                                                                               
Name:  Ralph Nelson Title:  Senior Vice President and General Counsel      

TRISM SPECIALIZED CARRIERS, INC.

      

By:                                                                               

Name:  Ralph Nelson Title:  Senior Vice President and General Counsel      
TRISM SPECIAL SERVICES, INC.
By:                                                                               
Name:  Ralph Nelson Title:  Senior Vice President and General Counsel      
TRISM LOGISTICS, INC.      
By:                                                                               
Name:  Ralph Nelson Title:  Senior Vice President and General Counsel         
  

 

--------------------------------------------------------------------------------

 

 

 

TRISM EQUIPMENT, INC.   



By:                                                                               
Name: Ralph Nelson Title:  Senior Vice President and General Counsel GUARANTORS:

AERO BODY AND TRUCK EQUIPMENT,
INC.

By:                                                                               
Name:  Ralph Nelson Title:  Senior Vice President and General Counsel       E.L.
POWELL & SONS TRUCKING, INC.
By:                                                                               
Name: 

Ralph Nelson

Title:  Senior Vice President and General Counsel TRISM TRANSPORT, INC.
By:                                                                               
Name:  Ralph Nelson Title:  Senior Vice President and General Counsel

TRISM TRANSPORT SERVICES, INC.

By:                                                                               
Name:

  Ralph Nelson

Title:  Senior Vice President and General Counsel

 

--------------------------------------------------------------------------------

 

LENDERS:   

FLEET CAPITAL CORPORATION  

  

  

  

  

  

By:                                                                              

  

Name:                                                                         

  

Title:                                                                            

  

  

  

     

THE CIT GROUP/BUSINESS CREDIT,  

INC.  

  

  

  

  

By:                                                                              

  

Name:                                                                         

  

Title:                                                                            

  

  

  

     

AGENT:  

  

THE CIT GROUP/BUSINESS CREDIT,  

  

INC.  

  

  

  

  

  

By:                                                                              

  

Name:                                                                         

  

Title:                                                                            

  